                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,


                    Plaintiff,                              4:20CR3006


       vs.
                                                              ORDER
ROBERT KEITH HOPKINS,


                    Defendant.




        Defendant has moved to continue the pretrial motion deadline and trial,
(Filing No. 20), because Defendant and defense counsel need additional time to
fully review the discovery received before deciding if pretrial motions should be
filed. The motion to continue is unopposed. Based on the showing set forth in
the motion, the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)     Defendant’s motion to continue, (Filing No. 20), is granted.

      2)     Pretrial motions and briefs shall be filed on or before April 2, 2020.

      3)     The trial of this case is continued and is set to commence before the
             Honorable John M. Gerrard, United States District Judge, in
             Courtroom 1, United States Courthouse, Lincoln, Nebraska, at 9:00
             a.m. on June 1, 2020, or as soon thereafter as the case may be called,
             for a duration of four (4) trial days. Jury selection will be held at
             commencement of trial.

      4)     The ends of justice served by granting the motion to continue
             outweigh the interests of the public and the defendant in a speedy
             trial, and the additional time arising as a result of the granting of the
      motion, the time between today’s date and April 2, 2020 shall be
      deemed excludable time in any computation of time under the
      requirements of the Speedy Trial Act, because although counsel have
      been duly diligent, additional time is needed to adequately prepare
      this case for trial and failing to grant additional time might result in a
      miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7). Failing to
      timely object to this order as provided under this court’s local rules will
      be deemed a waiver of any right to later claim the time should not
      have been excluded under the Speedy Trial Act.


Dated this 3rd day of March, 2020.


                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
